Case 2:21-cv-01977-CCC-MF Document 48-1 Filed 06/29/21 Page 1 of 4 PageID: 510




                Exhibit A
Case
 Case2:21-cv-01977-CCC-MF
      1:21-cv-00269-LO-TCB Document
                           Document 48-1
                                    46 Filed
                                         Filed06/28/21
                                               06/29/21 Page
                                                         Page1 2ofof3 4PageID#
                                                                        PageID:683
                                                                                511




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division



 In Re Gerber Products Company Heavy              Master File No. l:21-cv-0269
 Metals Baby Food Litigation


 Keeter v. Gerber Products Company                Case No. 1 21-CV-0269-LO-TCB

 Moore v. Gerber Products Company                 Case No. 1 21-CV-0277-LO-TCB

 Hazely, et al. v. Gerber Products Company        Case No. 1 21-CV-0321-LO-TCB

 R. Bryan, et al. v. Gerber Products Company      Case No. 1 21-CV-0349-LO-TCB

 Adams v. Gerber Products Company                 Case No. 1 21-CV-0410-LO-TCB



  Wilson,e/fl/.,

                      Plaintiffs,
                                                  Case No. 1:21-cv-0372-LO-IDD

  Gerber Products Company,et al.,

                      Defendants.


  A.Bryan,et al..

                      Plaintiffs,
                                                  Case No. l:21-cv-0478-LO-TCB


  Gerber Products Company,

                      Defendant.


  Cantor,et al.

                      Plaintiffs,
        V.                                        Case No. 1:21-cv-0489-LO-TCB

  Gerber Products Company,

                      Defendant.
Case
 Case2:21-cv-01977-CCC-MF
      1:21-cv-00269-LO-TCB Document
                           Document 48-1
                                    46 Filed
                                         Filed06/28/21
                                               06/29/21 Page
                                                         Page2 3ofof3 4PageID#
                                                                        PageID:684
                                                                                512
Case
 Case2:21-cv-01977-CCC-MF
      1:21-cv-00269-LO-TCB Document
                           Document 48-1
                                    46 Filed
                                         Filed06/28/21
                                               06/29/21 Page
                                                         Page3 4ofof3 4PageID#
                                                                        PageID:685
                                                                                513
